Exhibit 10.42

 

BANKNORTH, N.A.  

MORTGAGE AND

SECURITY AGREEMENT

 

This MORTGAGE AND SECURITY AGREEMENT is granted as of the 24th day of August,
2004, to Banknorth, N.A. (hereinafter, the “Mortgagee”), a national banking
association with a principal office at 7 New England Executive Park, Burlington,
Massachusetts 01803, by Brookstone Company, Inc., a New Hampshire corporation
(hereinafter, the “Mortgagor”), with a principal office at One Innovation Way,
Merrimack, New Hampshire. In consideration of the mutual covenants contained
herein and benefits derived herefrom, and for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Mortgagor
agrees to the following terms and conditions:

 

ARTICLE 1-GRANT OF MORTGAGE INTEREST

 

1-1. Mortgage Interest. To secure the Mortgagor’s prompt, punctual, and faithful
payment and performance of all and each of the Mortgagor’s present and future
Liabilities (as that term is defined in Section 3-1 herein) to the Mortgagee,
including, without limitation, those arising under (a) a certain Real Estate
Promissory Note of even date in the original principal amount of Eight Million
Dollars ($8,000,000.00), and any extensions, renewals, substitutions,
modifications, or replacements thereof (hereinafter, the “Note”), (b) a certain
Mortgage Loan Agreement of even date by and between the Mortgagor and the
Mortgagee, and any extensions, renewals, substitutions, modifications, or
replacements thereof (hereinafter, the “Loan Agreement”), (c) this Mortgage and
Security Agreement, and any extensions, renewals, substitutions, modifications
or renewals thereof, and (d) a certain Oil and Hazardous Materials
Indemnification Agreement of even date by the Mortgagor in favor of the
Mortgagee relative to the Mortgaged Premises (as hereinafter defined), and any
substitutions, modifications, or replacements thereof (hereinafter, the
“Indemnification”), the Mortgagor hereby grants, mortgages, assigns, and
transfers to the Mortgagee with MORTGAGE COVENANTS, the Collateral (as that term
is defined in Section 3-3 herein). The Mortgagor intends to convey and hereby
does convey to the Mortgagee with MORTGAGE COVENANTS (to be included within the
Collateral) to secure the Liabilities as aforesaid, the premises more
particularly described on Exhibit A attached hereto and incorporated herein by
this reference.

 

ARTICLE 2-GRANT OF SECURITY INTEREST

 

2-1. Security Interest. To secure the Mortgagor’s prompt, punctual, and faithful
payment and performance of all and each of the present and future Liabilities to
the Mortgagee, including, without limitation, those arising under the Loan
Documents (as hereinafter defined), the Mortgagor hereby grants to the Mortgagee
a continuing security interest in and to, and assigns to the Mortgagee, the
Collateral (as that term is defined in Section 3-3 herein).

 

2-2. Financing Statement. This Agreement is intended to take effect as a
security agreement and is to be filed with the Hillsborough County Registry of
Deeds (New Hampshire) in lieu of a financing statement pursuant to State of New
Hampshire Revised Statutes Section 382-A (hereinafter the “UCC”).



--------------------------------------------------------------------------------

2-3. Power of Attorney. The Mortgagor hereby irrevocably constitutes and
appoints the Mortgagee as the Mortgagor’s true and lawful attorney for the
purpose of signing and filing or recording on behalf of the Mortgagor any
financing or other statement in order to establish, perfect or protect the
Mortgagee’s interest in the Collateral.

 

ARTICLE 3-CERTAIN DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

3-1. “Liabilities” includes, without limitation, any and all liabilities, debts,
and obligations of the Mortgagor to the Mortgagee, now or hereafter arising
under (i) the Note, (ii) the Loan Agreement, (iii) the Indemnification, (iv)
this Mortgage, (v) any Hedging Obligations, and (vi) any and all other
documents, instruments, and agreements now or hereafter executed and delivered
in connection with the loan arrangement evidenced by the foregoing items (i)
through (v) (hereinafter singly and collectively, the “Loan Documents”).
“Liabilities” also includes, without limitation, all interest and other amounts
which may be charged to the Mortgagor and/or which may be due from the Mortgagor
to the Mortgagee from time to time under the Loan Documents and all costs and
expenses now or hereafter incurred or paid by the Mortgagee in connection with
the Loan Documents, including, without limitation, Costs of Collection (as
hereinafter defined). The Mortgagee’s books and records shall be prima facie
evidence of the Mortgagor’s indebtedness to the Mortgagee.

 

3-2. Costs of Collection. “Costs of Collection” includes without limitation, all
attorneys’ fees, all out-of-pocket expenses incurred by the Mortgagee’s
attorneys, and all costs and expenses incurred by the Mortgagee, which costs and
expenses are directly related to or in respect of the Mortgagee’s efforts to
collect or enforce any of the Liabilities and/or to exercise or enforce any of
the Mortgagee’s rights, remedies, or powers against or in respect of the
Mortgagor and/or any other guarantor or person liable in respect of the
Liabilities (whether or not suit is instituted in connection with such efforts).
The Costs of Collection shall be added to the Liabilities of the Mortgagor to
the Mortgagee, as if such had been lent, advanced, and credited by the Mortgagee
to, or for the benefit of, the Mortgagor, and shall accrue interest at the
highest rate of interest charged relative to any of the Liabilities.

 

3-3. Collateral. “Collateral” shall include all and each of the following,
whether singly or collectively, whether real property, personal property, or a
combination thereof, whether now owned or now due or now existing, or in which
the Mortgagor has an interest, or hereafter, at any time in the future,
acquired, arising, or to become due, or in which the Mortgagor obtains an
interest, and all proceeds, products, substitutions and accessions of or to any
of the following:

 

(a) the land with buildings and improvements whether now existing or hereafter
constructed or located thereon, situated in Merrimack, New Hampshire as more
particularly described on Exhibit A, known as One Innovation Drive, Merrimack,
New Hampshire;

 

(b) all furnaces, ranges, heaters, plumbing goods, gas and electric fixtures,
screens, screen doors, mantels, shades, storm doors and windows, awnings, oil
burners and tanks

 

2



--------------------------------------------------------------------------------

or other equipment, gas or electric refrigerators and refrigerating systems,
ventilating and air conditioning apparatus and equipment, door bell and alarm
systems, sprinkler and fire extinguishing systems, portable or sectional
buildings, and all other fixtures of whatever kind or nature owned by the
Mortgagor, now or in the future located and used in or on the Mortgaged
Premises, and any and all similar fixtures hereinafter installed in the
Mortgaged Premises in any manner which renders such articles usable in
connection therewith;

 

(c) all easements, covenants, agreements, and other rights which are appurtenant
to or benefit the Mortgaged Premises;

 

(d) all leases, contracts or agreements entered into, for the lease, rental,
hire or use by the Mortgagor of any property described in the foregoing
Subparagraph (b) in connection with the construction, operation, maintenance or
occupation of the Mortgaged Premises;

 

(e) all leases, tenancies, and occupancies whether written or not, regarding all
or any portion of the foregoing Subparagraphs (a) through (d) (hereinafter, the
“Leases”), all guarantees and security relating thereto, together with all
income and profit arising therefrom or from any of the foregoing Subparagraphs
(a) through (d), and all payments due or to become due thereunder (hereinafter,
the “Rental Payments”), including, without limitation, all rent, additional
rent, damages, insurance payments, taxes, insurance proceeds, condemnation
awards, or any payments with respect to options contained therein (including any
purchase option);

 

(f) all contracts and agreements (together with the easements, covenants,
agreements and rights referred to in Section 3-3(c), above, and the leases,
contracts, and agreements referred to in Section 3-3(d), above, hereinafter, the
“Contracts”) licenses, permits and approvals (hereinafter, the “Licenses”) and
warranties and representations, relative to the use, operation, management,
construction, repair or service of any of the foregoing Subparagraphs (a)
through (d);

 

(g) all funds held by the Mortgagee as tax or insurance escrow payments;

 

(h) all proceeds received from the sale, exchange, collection or other
disposition of any of the foregoing Subparagraphs (a) through (g); all insurance
proceeds relating to all or any portion of the foregoing Subparagraphs (a)
through (g); and all awards, damages, proceeds, or refunds from any state,
local, federal or other takings of, and all municipal tax abatements relating
to, all or any portion of the foregoing Subparagraphs (a) through (g); and

 

(i) all rights, remedies, representations, warranties, and privileges pertaining
to any of the foregoing Subparagraphs (a) through (h).

 

3-4. Mortgaged Premises. “Mortgaged Premises” shall mean and refer to that
portion of the Collateral described in Sections 3-3(a) and 3-3(b) herein.

 

3-5. Personal Property. “Personal Property” shall mean and refer to all of the
Collateral other than that portion of the Collateral which is included within
the definition of Mortgaged Premises.

 

3



--------------------------------------------------------------------------------

3-6. Receivables Collateral. “Receivables Collateral” shall mean and refer to
all Rental Payments and all rights to payment now held, or in which the
Mortgagor has an interest or hereafter acquired by the Mortgagor, or in which
the Mortgagor obtains an interest, arising out of, constituting a part of, or
relating to all or a portion of the Collateral.

 

ARTICLE 4-REPRESENTATIONS, WARRANTIES AND COVENANTS

 

4-1. Existence and Authority. The Mortgagor is, and shall hereafter remain, in
good standing as a corporation in that State indicated in the Preamble of this
Agreement. The execution and delivery of this Agreement, and of any other
instruments executed and delivered in connection herewith, constitutes
representations by the Mortgagor and the individual(s) signing this Agreement
and said instruments that such execution and delivery has received all such
authorization as may be necessary to permit such execution and delivery to the
Mortgagee, and that it binds the Mortgagor.

 

4-2. Insurance. The Mortgagor hereby covenants and agrees to maintain public
liability insurance, all risk insurance, builder’s risk insurance, flood
insurance (if necessary) and such other insurance against such casualties or
contingencies with respect to the Mortgaged Presmises as may be required by the
Mortgagee in sums and in companies satisfactory to the Mortgagee; provided, the
property insurance on the Collateral shall be for no less than 100% of full
replacement value thereof (meeting all co-insurance requirements). All policies
shall contain a provision requiring at least twenty (20) days advance notice to
the Mortgagee before any cancellation. All insurance on the Collateral shall be
for the benefit of and deposited with the Mortgagee, shall be first payable to
the Mortgagee, and shall include such endorsement in favor of the Mortgagee as
the Mortgagee may specify. The endorsement shall provide that the insurance, to
the extent of the Mortgagee’s interest therein, shall not be impaired or
invalidated, in whole or in part, by reason of any act or neglect of the
Mortgagor, or failure by the Mortgagor to comply with any warranty or condition
of the policies. The Mortgagor shall advise the Mortgagee of each claim made by
the Mortgagor under any policy of insurance which covers all or any portion of
the Collateral and, at the Mortgagee’s option in each instance, will permit the
Mortgagee, to the exclusion of the Mortgagor, to conduct the adjustment of each
such claim. The Mortgagor hereby appoints the Mortgagee as the Mortgagor’s
attorney in fact, to obtain, adjust, settle, and cancel any insurance described
in this section and to endorse in favor of the Mortgagee any and all drafts and
other instruments with respect to such insurance. The within appointment, being
coupled with an interest, is irrevocable until this Agreement is terminated by a
written instrument executed by a duly authorized officer of the Mortgagee. The
Mortgagee shall not be liable for any loss sustained on account of any exercise
pursuant to said power unless such loss is caused by the willful misconduct or
actual bad faith of the Mortgagee. The Mortgagee may, at its option, make any
proceeds available to the Mortgagor to repair or reconstruct the Collateral
(subject to the disbursement procedures set forth in the Loan Agreement) or
apply any proceeds of such insurance against the Liabilities, whether or not
such have matured, in accordance with Section 9-6 herein.

 

4-3. Statutory Compliance. The Mortgagor shall comply with, shall not use any of
the Collateral in violation of, and shall cause the Collateral to be in
compliance with, each and every License, statute, regulation, ordinance,
decision, directive, order, by-law, or rule of any federal, state, municipal,
and other governmental authority which has or claims jurisdiction over the

 

4



--------------------------------------------------------------------------------

Mortgagor or any of the Collateral. The Mortgagor has obtained, and will
maintain in full force and effect, the Licenses and all licenses, permits and
approvals necessary for the use, maintenance, construction and operation of the
Collateral, and at the option of the Mortgagee, will do all things and execute
all such documents as the Mortgagee may request to assign the Mortgagor’s rights
therein to the Mortgagee.

 

4-4. Title to Collateral. The Mortgagor is, and shall hereafter remain, the
owner of the Collateral free and clear of all voluntary or involuntary liens,
encumbrances, attachments, security interests, purchase money security
interests, assignments, mortgages, charges or other liens or encumbrances of any
nature whatsoever, with the exceptions of (a) the mortgage and security interest
created herein, (b) liens for real estate taxes not yet due and payable, (c)
those exceptions reflected on the lender’s policy of title insurance delivered
to the Mortgagee in connection herewith, and (d) sales or other dispositions of
those items described in 3-3(b) which are no longer used or useful with respect
to the Mortgaged Premises.

 

4-5. Condition of Collateral. The Collateral is, and shall hereafter remain, in
good repair, well maintained and in good working order. The Mortgagor shall make
all necessary repairs, replacements, additions and improvements to maintain the
Collateral in good order and condition. The Mortgagor shall not cause or permit
to be suffered any waste, destruction or loss (whether or not such loss is
insured against) to the Collateral or any part thereof, or use any of the
Collateral in violation of any applicable statute, regulation, ordinance,
decision, directive, order, by-law, or rule, or any policy of insurance.

 

4-6. Inspection of Collateral. From time to time as the Mortgagee and the
Mortgagee’s representatives may reasonably request, the Mortgagor shall accord
the Mortgagee and such representatives access to the Collateral and all books
and records relating to the use, operation, construction, or management thereof,
and in connection with such access, will permit the Mortgagee and such
representatives to inspect the Collateral, verify any information contained
therein or relating thereto, and verify the Mortgagor’s compliance with the
provisions of this Agreement or of any other agreement between the Mortgagor and
the Mortgagee and any instrument to be furnished by the Mortgagor to the
Mortgagee.

 

4-7. Taxes and other Costs. The Mortgagor shall pay when due all real and
personal property taxes, assessments, charges, franchises, and other taxes
assessed against it, and all insurance premiums relative to the Collateral. The
Mortgagor shall deliver to the Mortgagee, upon request of Mortgagee, evidence of
the payment by the Mortgagor of all such items. The Mortgagor agrees that the
Mortgagee may, at its option, and from time to time, pay any taxes or insurance
premiums, the payment of which is then due, discharge any liens or encumbrances
on any of the Collateral, or take any other action that the Mortgagee may deem
proper to repair, insure, maintain, or preserve any of the Collateral or the
Mortgagee’s rights therein. The Mortgagor will pay to the Mortgagee on demand
all amounts so paid or incurred by the Mortgagee. The obligation of the
Mortgagor to pay such amounts shall be included in the Liabilities of the
Mortgagor to the Mortgagee and shall accrue interest at the highest rate of
interest charged relative to any of the Liabilities.

 

4-8. Property of Third Parties. The Mortgagor shall not suffer or permit any
item of property owned by a third party to be affixed, attached, or installed
on, upon or within, or be

 

5



--------------------------------------------------------------------------------

located at, the Mortgaged Premises, or any portion or unit thereof, which may be
subject to any security interest, lien, encumbrance or charge which is prior or
superior to the interest granted herein.

 

4-9. Litigation. There is no suit, action, proceeding, or investigation
presently pending or threatened against the Mortgagor, or any of the Collateral,
which, if determined adversely, would have a material adverse effect upon the
Mortgagor or the Collateral.

 

4-10. Future Action. The Mortgagor shall do all such things and execute all such
documents from time to time hereafter as the Mortgagee may reasonably request in
order to carry into effect the provisions and intent of this Agreement and to
protect, perfect, and maintain the Mortgagee’s interest in and to the
Collateral.

 

(a) Additional Information. The Mortgagor shall furnish the Mortgagee with such
financial information or other information pertaining to the the Collateral as
is required pursuant to the Loan Agreement.

 

4-11. Oil, Hazardous Materials, and Toxic Substances.

 

(a) The Mortgagor represents and warrants that, to its knowledge, no hazardous
material or oil was ever, or is now, stored on (except in compliance with all
laws, ordinances, and regulations pertaining thereto), transported, or disposed
of on the Mortgaged Premises.

 

(b) The Mortgagor shall:

 

(i) not store (except in compliance with all laws, ordinances, and regulations
pertaining thereto), or dispose of any hazardous material or oil on the
Mortgaged Premises

 

(ii) neither directly nor indirectly transport or arrange for the transport of
any hazardous material or oil onto or from the Mortgaged Premises (except in
compliance with all laws, ordinances and regulations pertaining thereto);

 

(iii) provide the Mortgagee with immediate written notice upon: (x) the
Mortgagor’s obtaining knowledge of any potential or known release, or threat of
release, of any hazardous material or oil on (the Mortgaged Premises) or from
the Mortgaged Premises, (y) the Mortgagor’s receipt of any notice to such effect
from any federal, state, or other governmental authority; and (z) the
Mortgagor’s obtaining knowledge of any incurrence of any expense or loss by such
governmental authority in connection with the assessment, containment, or
removal of any hazardous material or oil for which expense or loss the Mortgagor
may be liable with respect to the Mortgaged Premises or for which expense a lien
may be imposed on the Mortgaged Premises; and

 

(iv) comply with all laws, judgments, decrees, orders, rules, and regulations
pertaining to environmental matters relating to the use, storage, containment,
and removal of hazardous material or oil with respect to the Mortgaged Premises,
including, without limitation, those arising under the applicable environmental
statutes of The State of New Hampshire, and any other federal, state or local
statute, rule, regulation, ordinance, or decree.

 

6



--------------------------------------------------------------------------------

(c) The Mortgagor shall indemnify, defend, and hold the Mortgagee harmless of
and from any claim brought or threatened against the Mortgagee by the Mortgagor,
any guarantor or endorser of the liabilities, or any governmental agency or
authority or any other person (as well as from attorneys’ reasonable fees and
expenses in connection therewith) on account of the presence of hazardous
material or oil on the Mortgaged Premises, the release of hazardous material or
oil on or from the Mortgaged Premises, or the failure by the Mortgagor to comply
with the terms and provisions hereof (each of which may be defended,
compromised, settled, or pursued by the Mortgagee with counsel of the
Mortgagee’s selection, but at the expense of the Mortgagor). This
indemnification includes any costs and expenses that the Mortgagee may incur (i)
in defending or protecting its security interest or the priority thereof, or
(ii) for assessment, containment and/or removal of any hazardous material or oil
from all or any portion of the Mortgaged Premises or any surrounding areas. The
within indemnification shall survive payment of the Liabilities and/or any
termination, release, or discharge executed by the Mortgagee in favor of the
Mortgagor.

 

(d) All terms used in this Section are being used with the meanings given those
terms in the applicable environmental statutes of the State of New Hampshire.

 

4-12. Mortgage Conditions. This Mortgage and Security Agreement is upon the
STATUTORY CONDITIONS, upon breach of which or on any breach of this Mortgage and
Security Agreement, the Mortgagee shall have the STATUTORY POWER OF SALE.

 

4-13. Compliance with Leases and Contracts. The Mortgagor is not in default
under any terms and conditions of any Lease or Contract and shall, during the
term of this Agreement, perform all of the obligations of the Mortgagor under
any such Lease or Contract within the period that such performance is required.
The Mortgagor has entered into, and will maintain in full force and effect, all
Contracts necessary for the use, maintenance, construction and operation of the
Collateral, and at the option of the Mortgagee, will do all things and execute
all such documents as the Mortgagee may request to assign the Mortgagor’s rights
therein to the Mortgagee.

 

4-14. Collection of Rents. The Mortgagor agrees not to collect or accept the
payment of any Rental Payments, or other income or profit from, or on account
of, any Lease or the use or occupation of the Collateral, in advance of the time
when such payment becomes due unless such amount is delivered to the Mortgagee
to be applied toward the Liabilities in accordance with Section 10-6 hereof.

 

4-15. Modification of Leases and Contracts. The Mortgagor will not modify or
consent to the modification of any provision of, or cancel, terminate or accept
the early cancellation or termination, of any material Lease or Contract.

 

4-16. Leases. The Mortgagor shall not enter into any Lease without the prior
written consent of the Mortgagee which shall not be unreasonably withheld or
delayed. Each such Lease shall be in form and substance reasonably satisfactory
to the Mortgagee and, without limiting the

 

7



--------------------------------------------------------------------------------

generality of the foregoing, shall include a provision confirming that the Lease
is subordinate to the lien of this Agreement and consenting to the assignment
provided for herein of the Lease to the Mortgagee. The Mortgagor shall furnish
the Mortgagee, upon the request of the Mortgagee, with copies of each and every
Lease and any other information relative to each such Lease and the tenant
thereunder. The Mortgagor will take all action as may be requested by the
Mortgagee in furtherance of the rights of the Mortgagee hereunder, including,
without limitation, obtaining estoppel certificates and agreements (in form
satisfactory to the Mortgagee) from each tenant subordinating the Lease to the
lien of this Agreement and consenting to the assignment of the Lease provided
for herein, and taking all appropriate action to lease any portions of the
Mortgaged Premises not occupied by the Mortgagor.

 

4-17. Eminent Domain. The Mortgagor shall advise the Mortgagee of any proposed
taking by any State, Federal or Local authority of all or a portion of the
Collateral. The Mortgagor shall cooperate with the Mortgagee in connection with
the negotiation of any such taking and any awards or damages payable to the
Mortgagor in connection therewith and shall take any action relating thereto
reasonably requested by the Mortgagee. The Mortgagee shall apply any proceeds of
such taking against the Liabilities, whether or not such have matured, in
accordance with Section 9-5 herein.

 

4-18. Junior Mortgage. In the event that the Mortgagee in its sole and absolute
discretion hereafter permits a junior mortgage on the Mortgaged Premises, the
Mortgagor does hereby covenant and agree to faithfully and fully comply with and
abide by each and every term, covenant, and condition of such junior mortgage or
mortgages on the Mortgaged Premises. The Mortgagee is hereby expressly
authorized, permitted, and directed, in its sole discretion, and at its option,
to advance all sums necessary to cure any default under any such mortgage. The
Mortgagor further covenants and agrees not to modify, change, alter, or extend
any of the terms or conditions of any such junior mortgage.

 

4-19. Material Occurrence. The Mortgagor shall promptly notify the Mortgagee of
the occurrence of any event which may have a material effect on the Collateral

 

4-20. Compliance with Covenants. The Mortgagor shall not indirectly do or cause
to be done, any act which, if done directly by the Mortgagor, would breach any
covenant contained herein, or in any other agreement between the Mortgagor and
the Mortgagee.

 

4-21. Other Representations. The representations, covenants and warranties
herein are in addition to any others, previously, presently, or hereafter made
by the Mortgagor to or with the Mortgagee in any other instrument.

 

ARTICLE 5-MORTGAGOR’S USE OF COLLATERAL

 

Unless and until the occurrence of an Event of Default hereunder, the Mortgagor
shall be authorized to occupy, operate, manage, hold, lease, or otherwise use
the Collateral in the ordinary and reasonable course of the Mortgagor’s business
and collect, when due, the Receivables Collateral, subject, however, to the
terms and provisions hereof.

 

8



--------------------------------------------------------------------------------

ARTICLE 6-EVENTS OF DEFAULT

 

Upon the occurrence of any one or more of the Events of Default as defined in
the Loan Agreement, any and all Liabilities of the Mortgagor to the Mortgagee
shall become immediately due and payable, without notice or demand, at the
option of the Mortgagee.

 

ARTICLE 7-RIGHTS AND REMEDIES UPON DEFAULT

 

7-1. Rights and Remedies Upon Default. Upon the occurrence of any Event of
Default, or at any time thereafter, the Mortgagee shall have all the rights of a
mortgagee and a secured party under the State of New Hampshire Revised Statutes
Annotated, in addition to which the Mortgagee shall have all of the following
rights and remedies:

 

(a) with or without taking possession, to collect the Receivables Collateral;

 

(b) to take possession of all or a portion of the Collateral;

 

(c) with or without taking possession of the Collateral, to sell, lease, or
otherwise dispose of any or all of the Collateral in its then condition or
following such preparation or processing as the Mortgagee deems advisable;

 

(d) with or without taking possession of the Collateral, and without assuming
the obligations of the Mortgagor thereunder, to exercise the rights of the
Mortgagor under, to use, or to benefit from any of the Contracts, Leases, or
Licenses;

 

(e) with or without taking possession of the Collateral and with or without
bringing any action or proceeding, either directly, by agent, or by the
appointment of a receiver, construct improvements on the Mortgaged Premises and
manage, lease, sublease, or operate the Collateral on such terms as the
Mortgagee, in its sole discretion exercising reasonable business judgment, deems
proper or appropriate;

 

(f) to apply all or any portion of the Collateral, or the proceeds thereof,
towards (but not necessarily in complete satisfaction of) the Liabilities;

 

(g) to exercise the Statutory Power of Sale;

 

(h) to foreclose any and all rights of the Mortgagor in and to the Collateral,
whether by sale, entry, or in any other manner provided for hereunder or under
the State of New Hampshire Revised Statutes Annotated; and

 

(i) to elect, upon the discretion of the Mortgagee, to treat any or all of the
Leases as superior to the lien of the within Mortgage and Security Agreement.

 

7-2. Sale of Other Disposition of Collateral. Any sale or other disposition of
the Collateral may be at public or private sale, to the extent such private sale
is authorized under the State of New Hampshire Revised Statutes Annotated, upon
such terms and in such manner as the Mortgagee deems advisable. The Mortgagee
may conduct any such sale or other disposition of the Collateral upon the
Mortgaged Premises, in which event the Mortgagee shall not be liable for any
rent or charge for such use of the Mortgaged Premises. The Mortgagee may
purchase the

 

9



--------------------------------------------------------------------------------

Collateral, or any portion of it, at any sale held under this Article. With
respect to any Collateral to be sold pursuant to the UCC, the Mortgagee shall
give the Mortgagor at least ten (10) days written notice of the date, time, and
place of any proposed public sale, or such additional notice as may be required
under the State of New Hampshire Revised Statutes Annotated, and of the date
after which any private sale or other disposition may be made. The Mortgagee may
sell any of the Personal Property as part of the Mortgaged Premises, or any
portion or unit thereof, at the foreclosure sale or sales conducted pursuant
hereto. The Mortgagor waives any right to require the marshalling of any of its
assets in connection with any disposition conducted pursuant hereto. In the
event all or part of the Collateral is included at any foreclosure sale
conducted pursuant hereto, a single total price for the Collateral, or such part
thereof as is sold, may be accepted by the Mortgagee with no obligation to
distinguish between the application of such proceeds amongst the property
comprising the Collateral.

 

7-3. Collection of Receivables Collateral. In connection with the exercise by
the Mortgagee of the rights and remedies provided herein:

 

(a) The Mortgagee may notify any of the Mortgagor’s debtors relating to the
Receivables Collateral, either in the name of the Mortgagee or the Mortgagor, to
make payment directly to the Mortgagee or such other address as may be specified
by the Mortgagee, may advise any person of the Mortgagee’s interest in and to
the Receivables Collateral, and may collect directly from the obligors thereon
all amounts due on account of the Receivables Collateral;

 

(b) At the Mortgagee’s request, the Mortgagor will provide written notification
to any or all of said debtors concerning the Mortgagee’s interest in the
Receivables Collateral and will request that such debtors forward payment
thereof directly to the Mortgagee;

 

(c) The Mortgagor shall hold any proceeds and collections of any of the
Receivables Collateral in trust for Mortgagee and shall not commingle such
proceeds or collections with any other funds of the Mortgagor; and

 

(d) The Mortgagor shall deliver all such proceeds to the Mortgagee immediately
upon the receipt thereof by the Mortgagor in the identical form received, but
duly endorsed or signed on behalf of the Mortgagor to the Mortgagee.

 

7-4. Use and Occupation of Mortgaged Premises. In connection with the
Mortgagee’s exercise of the Mortgagee’s rights under this Article, the Mortgagee
may enter upon, occupy, and use all or any part of the Collateral and may
exclude the Mortgagor from the Mortgaged Premises or portion thereof as may have
been so entered upon, occupied, or used. The Mortgagee shall not be required to
remove any of the Collateral from the Mortgaged Premises upon the Mortgagee’s
taking possession thereof, and may render any Collateral unusable to the
Mortgagor. In the event the Mortgagee manages the Mortgaged Premises in
accordance with Section 7-1(e) herein, the Mortgagor shall pay to the Mortgagee
on demand a reasonable fee for the management thereof in addition to the
Liabilities provided for herein. Further, the Mortgagee may construct such
improvements on the Mortgaged Premises or make such alterations, renovations,
repairs, and replacements to the Collateral, as the Mortgagee, in its sole
discretion, deems proper or appropriate. The obligation of the Mortgagor to pay
such amounts and all

 

10



--------------------------------------------------------------------------------

expenses incurred by the Mortgagee in the exercise of its rights hereunder shall
be included in the Liabilities of the Mortgagor to the Mortgagee and shall
accrue interest at the highest rate of interest charged relative to any of the
Liabilities.

 

7-5. Partial Sales. The Mortgagor agrees that, in case the Mortgagee in the
exercise of the Power of Sale contained herein or in the exercise of any other
rights hereunder given, elects to sell in parcels, said sales may be held from
time to time and that the power shall not be exhausted until all of the
Collateral not previously released shall have been sold, notwithstanding that
the proceeds of such sales exceed, or may exceed, the Liabilities then secured
thereby.

 

7-6. Assembly of Collateral. Upon the occurrence of any Event of Default, the
Mortgagee may require the Mortgagor to assemble the Personal Property and make
it available to the Mortgagee, at the Mortgagor’s sole risk and expense, at a
place or places which are reasonably convenient to both the Mortgagee and
Mortgagor.

 

7-7. Power of Attorney. Upon the occurrence of any Event of Default, the
Mortgagor hereby irrevocably constitutes and appoints the Mortgagee as the
Mortgagor’s true and lawful attorney, to take any action with respect to the
Collateral to preserve, protect, or realize upon the Mortgagee’s interest
therein, each at the sole risk, cost and expense of the Mortgagor, but for the
sole benefit of the Mortgagee. The rights and powers granted the Mortgagee by
the within appointment include, but are not limited to, the right and power to
(i) prosecute, defend, compromise, settle, or release any action relating to the
Collateral; (ii) endorse the name of the Mortgagor in favor of the Mortgagee
upon any and all checks or other items constituting remittances or proceeds of
Receivables Collateral; (iii) sign and endorse the name of the Mortgagor on, and
to receive as secured party, any of the Collateral; (iv) sign and file or record
on behalf of the Mortgagor any financing or other statement in order to perfect
or protect the Mortgagee’s security interest hereunder; (v) enter into leases or
subleases relative to all or a portion of the Mortgaged Premises; (vii) exercise
the rights of the Mortgagor under any Contract, Leases, or License; or (viii)
manage, operate, maintain, or repair the Mortgaged Premises. The Mortgagee shall
not be obligated to perform any of such acts or to exercise any of such powers,
but if the Mortgagee elects so to perform or exercise, the Mortgagee shall not
be accountable for more than it actually receives as a result of such exercise
of power, and shall not be responsible to Mortgagor except for the Mortgagee’s
willful misconduct, or actual bad faith. All powers conferred upon the Mortgagee
by this Agreement, being coupled with an interest, shall be irrevocable until
terminated by a written instrument executed by a duly authorized officer of the
Mortgagee.

 

7-8. Rights and Remedies. The rights, remedies, powers, privileges, and
discretions of the Mortgagee hereunder (hereinafter the “Mortgagee’s Rights and
Remedies”) shall be cumulative and not exclusive of any rights or remedies which
it would otherwise have. No delays or omissions by the Mortgagee in exercising
or enforcing any of the Mortgagee’s Rights and Remedies shall operate as or
constitute a waiver thereof. No waiver by the Mortgagee of any default hereunder
or under any other agreement shall operate as a waiver of any other default
hereunder or under any other agreement. No single or partial exercise of the
Mortgagee’s Rights or Remedies, and no other agreement or transaction, of
whatever nature entered into between the Mortgagee and the Mortgagor at any
time, whether before, during, or after the date hereof, preclude any other or
further exercise of the Mortgagee’s Rights and Remedies. No waiver or

 

11



--------------------------------------------------------------------------------

modification on the Mortgagee’s part on any one occasion shall be deemed a
waiver on any subsequent occasion, nor shall it be deemed a continuing waiver.
All of the Mortgagee’s Rights and Remedies under this Agreement or any other
agreement or transaction shall be cumulative, and not alternative or exclusive,
and may be exercised by the Mortgagee at such time or times and in such order of
preference as the Mortgagee in its sole discretion may determine.

 

ARTICLE 8- NOTICE

 

All notices, demands and other communications made in respect to this Agreement
shall be made to the following addresses (each of which may be changed upon
seven (7) days written notice to all others) given by hand, by recognized
overnight mail delivery, or by certified or registered mail, return receipt
requested, as follows:

 

If to the Bank:

 

Banknorth, N.A.

7 New England Executive Park

Burlington, Massachusetts 01803

Attention: Mr. Jeffrey R. Westling

With a copy to:

 

Seyfarth Shaw LLP

World Trade Center East

Two Seaport Lane, Suite 300

Boston, Massachusetts 02210

Attention: Louis J. DiFronzo, Jr., Esquire

If to the Borrower:

 

Brookstone Company, Inc.

17 Riverside Drive

Nashua, New Hampshire 03062

Attention: Philip W. Roizin

With a copy to:

 

Cook, Little, Rosenblatt & Manson, P.L.L.C.

The Center of New Hampshire

650 Elm Street

Manchester, New Hampshire 03100

Attention: Thomas P. Manson, Esquire

 

Any such notice shall be deemed received the earlier of (i) two (2) days after
the mailing of such notice in accordance with the terms and conditions and to
the addresses provided above, or (ii) the date of which the notice is delivered
by hand or by recognized overnight mail delivery to the address and to the
individual provided above.

 

ARTICLE 9- MISCELLANEOUS

 

9-1. Mortgagor. In the event that the Mortgagor is more than one person or
entity, all representations, covenants, warranties, defaults, rights, remedies,
powers, privileges, and discretions shall be applicable to the Mortgagors
individually, jointly, and severally, with the exception of those which are made
by their terms applicable to a specific Mortgagor.

 

12



--------------------------------------------------------------------------------

9-2. Exhibits. Any and all Exhibits referred to herein shall be deemed annexed
hereto prior to the execution hereof and specifically incorporated by reference
herein.

 

9-3. Headings. All section headings included within this Mortgage and Security
Agreement shall be for reference only, and shall not limit or restrict, in any
manner whatsoever, the breadth or nature of the provisions included within each
subject section.

 

9-4. Successors and Assigns. In the event the ownership of the Collateral, or
any part thereof, becomes vested in a person other than the Mortgagor, the
Mortgagee may, without notice to the Mortgagor, deal with such successor or
successors in interest with reference to this Agreement and the Liabilities in
the same manner as with the Mortgagor, without in any way waiving the default
occasioned by such transfer of ownership or in any way vitiating or discharging
the Mortgagor’s liability hereunder or upon the Liabilities, and no compromise,
settlement, release or sale of the Collateral, no forbearance on the part of the
Mortgagee, and no alteration, amendment, cancellation, waiver or modification of
any term or condition or extension of the time for payment of the Liabilities
given by the Mortgagee shall operate to release, discharge, modify, change or
affect the original liability of the Mortgagor herein, either in whole or in
part, notice of any action being waived.

 

9-5. Application of Proceeds. The proceeds of any collection, sale, or
disposition of the Collateral, or of any other payments received hereunder,
shall be applied toward the Liabilities in such order and manner as the
Mortgagee determines in its sole discretion subject to applicable law. The
Mortgagor shall remain liable to the Mortgagee for any deficiency remaining
following such application. After payment of all liabilities, Mortgagee shall
remit to Mortgagor the balance of said proceeds of any collection, sale, or
disposition of the Collateral.

 

9-6. Waiver.

 

(a) The Mortgagor WAIVES notice of non-payment, demand, presentment, protest and
all forms of demand and notice, both with respect to the Liabilities and the
Collateral.

 

9-7. Responsibility of Mortgagee. The Mortgagee shall not be liable for any loss
sustained by the Mortgagor resulting from any action, omission, or failure to
act by the Mortgagee with respect to the exercise or enforcement of its rights
under this Agreement or its relationship with the Mortgagor unless such loss was
caused by the willful misconduct or actual bad faith of the Mortgagee. Unless
and until Mortgagee assumes control of the Collateral, this Agreement and the
Mortgagee’s exercise of its rights hereunder shall not operate to place any
responsibility upon the Mortgagee for the control, care, management, or repair
of the Collateral, nor shall it operate to place any responsibility upon the
Mortgagee to perform the obligations of the Mortgagor under any Lease, License,
or Contract, or to make the Mortgagee responsible or liable for any waste
committed on the Mortgaged Premises, any damages or defective condition of the
Mortgaged Premises, or any negligence in the management, upkeep, repair, or
control of the Mortgaged Premises.

 

9-8. Indemnification. The Mortgagor shall indemnify, defend, and hold the
Mortgagee harmless of and from any claim brought or threatened against the
Mortgagee by any third party, (as well as from attorneys’ reasonable fees and
expenses in connection therewith) on account of

 

13



--------------------------------------------------------------------------------

the Collateral, including, without limitation, on account of the Mortgagee’s
relationship with the Mortgagor or any other guarantor or endorser of the
Liabilities. The within indemnification shall survive payment of the Liabilities
and/or any termination, release, or discharge executed by the Mortgagee in favor
of the Mortgagor.

 

9-9. Binding on Successors. This Agreement shall be binding upon the Mortgagor
and the Mortgagor’s, representatives, successors, and assigns and shall inure to
the benefit of the Mortgagee and the Mortgagee’s successors and assigns. This
provision shall not in any way be deemed to be a waiver by the Mortgagee of any
Event of Default provided for herein.

 

9-10. Severability. Any determination that any provision of this Agreement or
any application thereof is invalid, illegal, or unenforceable in any respect in
any instance shall not affect the validity, legality, and enforceability of such
provision in any other instance, nor the validity, legality, or enforceability
of any other provision of this Agreement.

 

9-11. Modification.

 

(a) This Agreement and all other instruments executed in connection herewith
incorporate all discussions and negotiations between the Mortgagor and the
Mortgagee concerning the matters included herein and in such other instruments.
No such discussions or negotiations shall limit, modify, or otherwise affect the
provisions hereof. No modification, amendment, or waiver of any provision of
this Agreement, or of any provisions of any other agreement between the
Mortgagor and the Mortgagee, shall be effective unless executed in writing by
the party to be charged with such modification, amendment, or waiver, and if
such party be the Mortgagee, then by a duly authorized officer thereof.

 

(b) The Mortgagor may take any action herein prohibited, or omit to perform any
act required to be performed by it, if the Mortgagor shall obtain the prior
written content by a duly authorized officer of the Mortgagee for each such
action, or omission to action.

 

9-12. Payment of Costs. The Mortgagor shall pay on demand all Costs of
Collection and all reasonable expenses of the Mortgagee in connection with the
preparation, execution, and delivery of this Agreement and of any other
documents and agreements between the Mortgagor and the Mortgagee, including,
without limitation, attorneys’ reasonable fees and disbursements, and all
reasonable expenses which the Mortgagee may hereafter incur in connection with
the collection of the Liabilities or the protection or enforcement of any of the
Mortgagee’s right against the Mortgagor, any Collateral, and any guarantor or
endorser of the Liabilities. The Mortgagor authorizes the Mortgagee to pay all
such expenses and to charge the same to any account of the Mortgagor with the
Mortgagee.

 

9-13. Additional Advances. All amounts which the Mortgagee may advance under any
Sections of this Agreement shall be repayable to the Mortgagee with interest at
the highest rate charged relative to any of the Liabilities, on demand, shall be
a Liability, and may be charged by the Mortgagee to any deposit account which
the Mortgagor maintains with the Mortgagee.

 

9-14. Governing Law. This Agreement and all rights and obligations hereunder,
including matters of construction, validity and performance, shall be governed
by the laws of the State of New Hampshire. The Mortgagor submits itself to the
jurisdiction of the courts of the State of New Hampshire for all purposes with
respect to this Agreement and the Mortgagor’s relationship with the Mortgagee.

 

14



--------------------------------------------------------------------------------

9-15. Termination. Subject to applicable law, this Agreement shall remain in
full force and effect until specifically terminated in writing by a duly
authorized officer of the Mortgagee. Such termination by the Mortgagee may be
conditioned upon such further indemnifications provided to the Mortgagee by or
on behalf of the Mortgagor as the Mortgagee may request. No termination pursuant
to this Section shall affect the indemnification provided for in this Article.

 

9-16. Specific Performance. The failure by the Mortgagor to perform all and
singular the Mortgagor’s obligations hereunder will result in irreparable harm
to the Mortgagee for which the Mortgagee shall have no adequate remedy at law.
Consequently, the Mortgagor agrees that such obligations specifically
enforceable by the Mortgagee.

 

9-17. Waiver of Jury Trial. The Mortgagor (as well as all guarantors, endorsers
and sureties to the Mortgagee of the Liabilities) hereby makes the following
waiver, knowingly, voluntarily, and intentionally, and understands that the
Mortgagee, in entering into any loan arrangements or make any financial
accommodations to the Mortgagor, whether now or in the future, is relying on
such waiver. THE MORTGAGOR (AS WELL AS ALL OFFICERS OF THE MORTGAGOR, AND ALL
GUARANTORS, ENDORSERS AND SURETIES TO THE MORTGAGEE OF THE LIABILITIES) HEREBY
IRREVOCABLY WAIVES ANY PRESENT OR FUTURE RIGHT OF THE MORTGAGOR (OR OF SUCH
GUARANTORS, ENDORSERS AND SURETIES, AS THE CASE MAY BE) TO A JURY IN ANY TRIAL
OF ANY CASE OR CONTROVERSY IN WHICH THE MORTGAGEE IS OR BECOMES A PARTY (WHETHER
SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE MORTGAGEE OR IN WHICH
THE MORTGAGEE IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES
OUT OF OR IS IN RESPECT OF, ANY RELATIONSHIP BETWEEN THE MORTGAGOR OR ANY OTHER
PERSON AND THE MORTGAGEE.

 

9-18. Intent. It is intended that:

 

(a) this Agreement take effect as a sealed instrument; and

 

(b) with the exception of the Mortgagee’s internal costs and expenses, all costs
and expenses incurred by the Mortgagee in connection with the Mortgagee’s
relationship(s) with the Mortgagor shall be borne by the Mortgagor; and

 

(c) the interests created by this Agreement secure all of the Liabilities of the
Mortgagor to the Mortgagee, whether now existing or hereafter arising.

 

9-19. Receipt of Copy. The Mortgagor acknowledges having received a copy of this
Mortgage.

 

9-20. Integration. This Mortgage incorporates all discussions and negotiations
between the Mortgagee and the Mortgagor, either express or implied, concerning
the matters included herein, any custom, usage, or course of dealing to the
contrary notwithstanding. No such discussions, negotiations, custom, usage, or
course of dealing shall limit, modify or otherwise

 

15



--------------------------------------------------------------------------------

affect the provisions hereof. No modification, amendment or waiver of any
provision of this Mortgage is effective unless executed in writing by the party
to be charged with such modification, amendment or waiver, and if such party be
the Mortgagee, then by a duly authorized officer thereof.

 

9-21. Reference. This instrument may be referred to herein as the “Mortgage”,
“Mortgage and Security Agreement”, or “Agreement”, but no such reference shall
limit the effectiveness of this instrument for any Mortgagee hereunder.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Mortgagor has executed this Agreement as a sealed
instrument on the date first above written.

 

MORTGAGOR:

BROOKSTONE COMPANY, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Philip W. Roizin

Title:

 

Executive Vice President

 

STATE OF NEW HAMPSHIRE

 

COUNTY OF HILLSBOROUGH

 

                , ss.

                  , 2004

 

On this      day of                     , 2004, before me, the undersigned
notary public, personally appeared                                 , proved to
me through satisfactory evidence of identification, which was a driver’s
license, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that he signed it voluntarily for its stated
purpose, as                  and Authorized Signatory for Brookstone Company,
Inc.

 

--------------------------------------------------------------------------------

(official signature and seal of notary)

My Commission expires                             

 

 

17



--------------------------------------------------------------------------------

EXHIBIT A

 

LEGAL DESCRIPTION